Citation Nr: 0307775	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbar spine disability.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of internal derangement of the left 
knee.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied increased evaluations for 
disabilities of the lumbar spine, left knee, and right hip.  

When this matter was previously before the Board in January 
2000, it was remanded to the RO for additional development.  
In April 2000, jurisdiction of the claims file was 
transferred to the RO in Philadelphia, Pennsylvania, after 
the veteran's move to that state.  

Following the requested development, the RO in January 2003 
reclassified the service-connected low back disorder as 
lumbar spine facet arthropathy with degenerative disc disease 
at L4-5 with right lumbar radiculopathy and assigned a 40 
percent under diagnostic codes 5292 and 5293, effective from 
the date of receipt of the reopened claim in April 1997.  

In addition, the RO granted a separate compensable rating for 
traumatic arthritis of the left knee as a residual of 
service-connected internal derangement of the knee and rated 
the arthritis as 10 percent disabling, effective from the 
date of a VA examination on December 5, 2002.  The other 
evaluations were continued.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The criteria for evaluating intervertebral disc syndrome 
that became effective on September 23, 2002, are not more 
favorable to the veteran in this case.  

3.  The service-connected low back disability is manifested 
by moderate limitation of lumbar spine motion, mild 
paraspinal muscle spasm, and by recurring attacks of disc 
disease with intermittent relief.  No more than severe 
intervertebral disc syndrome is shown.  

4.  Traumatic arthritis of the left knee is manifested by 
slight limitation of knee flexion on repeated motion and 
tenderness of the joint line.  

5.  Residuals of internal derangement of the left knee are no 
more than slight.  

6.  The service-connected right hip disorder is manifested by 
limitation of extension of the thigh to 20 degrees without 
pain or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
diagnostic codes 5292, 5293 (effective prior to September 23, 
2002).  

2.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, diagnostic codes 5010, 5260, 5261 (2002).  

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of internal derangement of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).  

4.  The criteria for a disability evaluation in excess of 10 
percent for chronic periarthritis of the right hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, diagnostic codes 5003, 5251, 5252, 5253 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In particular, the 
Board notes that the supplemental statement of the case 
provided to the veteran and his representative in January 
2003 set forth both the new and the old rating criteria for 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that the veteran sustained a number of 
orthopedic injuries in a train wreck shortly after reporting 
for active duty.  A rating decision dated in December 1952 
established service connection for chronic right lumbosacral 
and sacroiliac sprain and assigned a 20 percent evaluation 
for the disability under Diagnostic Code 5295, effective from 
separation.  Service connection was also granted for 
residuals of internal derangement of the left knee, and for 
chronic "periarthritis" of the right hip, each of which was 
rated 10 percent disabling from separation.  The veteran did 
not contest the evaluations assigned.  In April 1997, the 
veteran through his representative filed a claim of 
entitlement to increased ratings for his service-connected 
disabilities.  

A.  Lumbar spine disability

The service-connected lumbar spine disorder has been rated 40 
percent disabling under diagnostic codes 5292 and 5293.  This 
disability had been rated under Diagnostic Code 5295 for 
lumbosacral strain.  However, a 40 percent evaluation is the 
maximum schedular rating available under Diagnostic Code 5295 
for lumbosacral strain or under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  A higher schedular 
rating is available, however, under Diagnostic Code 5293, 
which provides for a 60 percent evaluation if the criteria 
for that level of evaluation are met or more nearly 
approximated.  See 38 C.F.R. § 4.7 (2002).  

Under Diagnostic Code 5293 as in effect prior to September 
23, 2002, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

On VA orthopedic examination in December 2002, it was 
reported that the claims file had been thoroughly reviewed.  
The veteran complained of back pain that was getting worse 
day by day.  He reported that he had tried nerve blocks a 
couple of years before.  He said he had constant pain in his 
lumbar spine that radiated to the right buttock area.  Cold 
and damp weather exacerbated his back.  He took anti-
inflammatory medication only when needed.  

An examination of the lumbar spine revealed only mild right 
paraspinal spasm.  The veteran had active painless range of 
motion of the lumbar spine to 80 degrees on forward flexion.  
He had backward extension to 10 degrees and rotation "on 
either side of 80 degrees.  He had lateroflexion to 20 
degrees on the right and to 25 degrees on the left.  
Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under Diagnostic Code 5293.  
See VAOPGCPREC 36-97.  

Moreover, the lumbar spine motion was apparently painless in 
all planes of excursion, although the examiner noted that the 
veteran lost about 10 degrees of movement on repeated motion 
of his lumbar spine in flexion and extension.  Thus, there 
was some evidence of functional impairment due to 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2002).  However, 
the fact that the veteran had significant range of motion of 
the lumbar spine, despite X-rays that the examiner 
interpreted as showing facet arthropathy and reduced 
intervertebral disc space at the L4-5 level, suggests disc 
disease that is certainly no more than severe.  

It is notable that when the veteran was examined by VA in 
June 1997, the range of motion of his lumbar spine was 
somewhat more restricted on forward flexion, which was to 50 
degrees, but he had backward extension to 20 degrees, 
lateroflexion to 30 degrees bilaterally, and rotation to 40 
degrees bilaterally.  The range of motion of the lumbar spine 
elicited on examination in 1997 is consistent with the more 
recent examination findings in not suggesting the presence of 
an intervertebral disc syndrome that is any more than severe.  
X-rays were interpreted by the examiner in October 1997 as 
revealing degenerative joint disease in the lumbar spine.  

Although the veteran complained in June 1997 that he had low 
back pain that radiated to down both lower extremities to his 
knees, deep tendon reflexes in the lower extremities were 
then equal and active bilaterally, and the strength of the 
extensor hallucis longus muscles were adequate and equal on 
each side.  The veteran was able to straighten both knees 
while in a sitting position without difficulty, and no 
sensory changes were detected.  There was little evidence in 
June 1997 of intervertebral disc syndrome; indeed, the 
pertinent diagnosis was chronic strain of the lumbosacral 
spine.  

On examination in June 1997, the veteran claimed that he had 
been told by an examining physician that he had rheumatoid 
arthritis.  It was reported that he had a "rather pronounced 
dystonia for which he was receiving injections" from VA, but 
he had no bowel or bladder complaints.  Subsequent VA 
treatment reports show that the veteran was followed in the 
neurology clinic for cervical dystonia, but rheumatoid 
arthritis was not shown, nor were findings pertinent to his 
low back entered, except for the consistent notation that he 
walked with a normal, stable gait.  

There is thus no showing of findings to support a 60 percent 
evaluation under Diagnostic Code 5293 as previously in 
effect.  Nor does the objective evidence reveal findings that 
more nearly approximate the criteria for a 60 percent 
evaluation for intervertebral disc syndrome.  

The Board has considered evaluating the low back disability 
under the criteria that became effective on September 23, 
2002.  Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

The Board must determine which rating criteria are more 
favorable to the veteran in this case.  See VAOPGCPREC 3-
2000.  Following a complete review of the record, the Board 
concludes that old rating criteria are more favorable, and 
the analysis herein has been based on those criteria.  In 
order to warrant a 60 percent rating under the new criteria, 
the evidence must show that the veteran experienced 
incapacitating episodes having a total duration of at least 
six weeks during the previous 12 months.  An "incapacitating 
episode" for this purpose is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).  There is no evidence in the 
record since the veteran filed his claim for increase in 
April 1997 that shows incapacitating episodes of the nature 
and extent defined in the regulation.  

Under the new criteria, the veteran's service-connected low 
back disorder could alternatively be rated by combining 
separate evaluations of its chronic orthopedic and neurologic 
manifestations if that method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  However, these 
manifestations must be "present constantly, or nearly so."  
Id., Note (1).  When evaluating on the basis of chronic 
manifestations, the orthopedic aspect of the disability is 
evaluated using the most appropriate orthopedic diagnostic 
code, and the neurologic aspect of the disability is 
evaluated using the most appropriate neurologic diagnostic 
code.  Id., Note (2).  

In this case, however, the most appropriate orthopedic 
diagnostic code would surely be that for limitation of motion 
of the lumbar spine, but the actual limitation of motion of 
that segment of the spine is not shown to be more than 
moderate.  Under Diagnostic Code 5292, an evaluation of 20 
percent would be for application.  Although the veteran 
complained of radiating pain down his lower extremities when 
he was examined by VA in June 1997, there is no other 
evidence of sciatic pain such as to warrant an evaluation 
under Diagnostic Code 8720 for paralysis of the sciatic 
nerve.  There is no showing that relevant neurologic signs 
and symptoms are "present constantly, or nearly so," such 
as to warrant a separate evaluation to be combined with the 
low back disorder's orthopedic manifestations.  Thus, the new 
criteria do not result in an evaluation that is more 
favorable to the veteran in this case.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the service-connected low back disability.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

B.  Left knee disability

As noted above, the RO separately evaluated traumatic 
arthritis of the left knee, which was found to be a residual 
of the service-connected internal derangement of the knee.  
The arthritis was rated 10 percent disabling, effective from 
the date of a VA examination on December 5, 2002.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 20 percent and 10 percent ratings based on X-
ray findings, above, may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  For purposes of rating arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45(f) (2002).  

The VA orthopedic examiner interpreted X-rays of the left 
knee in December 2002 as visualizing osteoarthritis in the 
medial compartment.  He stated that the osteoarthritis was 
probably of post-traumatic origin.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

On VA orthopedic examination in December 2002, however, the 
active range of motion of the veteran's left knee was from 
zero degrees of extension to 140 degrees of flexion.  The 
normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2002).  Although he had 
deep tenderness over the medial joint line and to some extent 
over the lateral joint line, as well as fatigability of the 
knee, he lost only 5 degrees of flexion on repeated motion.  
There was no evidence of motor incoordination or lack of 
endurance.  Thus, even if the types of functional impairment 
of a joint contemplated by DeLuca v. Brown, 8 Vet. App. 202 
(1995), are considered, a basis for a higher rating for 
traumatic arthritis of the left knee cannot be identified.  
See 38 C.F.R. §§ 4.40, 4.45 (2002).  

The Board observes that a compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (2002) (for painful 
motion) is not warranted because, under the circumstances of 
this case, it would constitute pyramiding of benefits, which 
is precluded by regulation.  See 38 C.F.R. § 4.14 (2002) 
(evaluation of the same manifestation under different 
diagnoses is to be avoided).  

An exception to the rule against pyramiding permits the 
evaluation of arthritis of the knee and instability of the 
knee joint to be evaluated separately, as happened in this 
case.  Service-connected residuals of internal derangement of 
the left knee are evaluated under Diagnostic Code 5257, which 
provides that slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the McMurray's and Lachman's tests - tests for knee 
instability - were negative on VA orthopedic examination in 
December 2002.  The veteran complained that his left knee 
hurt when he walked and that activities such as climbing 
steps exacerbate the pain.  However, he indicated that he did 
not use any walking aids or cane and said that he could walk 
up to a mile without much of a problem.  There was no 
evidence of locking, and he did not use any brace.  He did 
not have a limp.  

The Board finds that there is no evidence of knee impairment 
that equals or more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5257.  Residuals of 
internal left knee derangement do not appear to be more than 
slight, and the pain that he experiences when walking or 
climbing stairs is contemplated in the 10 percent evaluation 
already assigned.  There was no knee effusion on the recent 
orthopedic examination.  It follows that his claim for a 
higher evaluation for left knee disability other than 
traumatic arthritis of the knee must be denied.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

C.  Right hip disability

The service-connected chronic periarthritis of the right hip 
has been rated as 10 percent disabling for many years.  The 
RO evaluated the disorder under diagnostic codes 5002 and 
5252 when it continued the evaluation in the rating decision 
of January 2003.  Whether the condition is rated under 
diagnostic code 5002 or 5003 is immaterial in this case, 
given the absence of any evidence tending to show active 
rheumatoid arthritis.  In the context of this case, the 
outcome is not affected because the criteria are essentially 
identical where, as here, there is some limitation of motion 
of the affected joint but the limitation is not compensable 
under the applicable diagnostic codes.  

There is no evidence that the veteran has rheumatoid 
arthritis as an active process affecting the right hip.  The 
VA examiner in October 1997 specifically noted that he found 
no evidence of rheumatoid arthritis on his examination of the 
previous June.  When there are chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
favorable or unfavorable ankylosis, a rating will be assigned 
based on the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  The ratings for the active 
process may not be combined with the residual ratings for 
limitation of motion or ankylosis; rather, the higher 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002, Note.  The provisions of Diagnostic Code 5003 (for 
degenerative arthritis) have been set forth above.  For the 
purpose of rating disability from arthritis, the hip is also 
considered a major joint.  38 C.F.R. § 4.45(f).  

The Board notes that the VA examiner in October 1997 
interpreted X-rays of the right hip as showing mild 
degenerative joint disease.  

Limitation of extension of either thigh to 5 degrees warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of either thigh to 45 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees, 
while a 40 percent evaluation requires that flexion be 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  

In December 2002, the VA orthopedic examiner found no 
swelling of the right hip and no significant tenderness in 
the groin.  The veteran had active painless range of motion 
of the hip from 20 degrees of extension to 125 degrees of 
flexion.  Normal range of motion of the hip is from zero 
degrees of extension to 125 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.  He had hip adduction to 25 degrees.  A 10 
percent evaluation is warranted under Diagnostic Code 5253 
when the legs cannot be crossed due to the limitation of 
adduction of either thigh.  

Limitation of abduction of either thigh warrants a 20 percent 
evaluation when motion is lost beyond 10 degrees.  However, 
in December 2002, the veteran could abduct his right hip to 
45 degrees, which is normal abduction.  38 C.F.R. § 4.71, 
Plate II.  

Although limitation of rotation of the thigh warrants a 10 
percent evaluation when toe-out of the affected leg cannot be 
performed to more than 15 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5253, the veteran in December 2002 
demonstrated external rotation of the hip to 60 degrees and 
internal rotation of the hip to 30 degrees.  No hip 
instability was demonstrated.  

The most recent documented range of motion of the right hip 
is not shown to be compensable under any potentially 
applicable rating code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253.  The absence of painful or an 
unstable right hp joint renders the factors considered in 
DeLuca not for application here.  There is no showing of 
ankylosis of the right hip such as to warrant an evaluation 
under Diagnostic Code 5250.  

The Board observes that the findings on VA examination in 
December 2002 were not notably different from those elicited 
on the VA examination in June 1997, when the veteran had 
flexion of the right hip to 120 degrees, extension to 30 
degrees, abduction to 50 degrees, adduction to 30 degrees, 
internal rotation to 30 degrees, and external rotation to 40 
degrees.  As with the most recent examination, these 
movements were performed without pain and with normal 
strength.  

VA X-rays of the right hip in December 2002 showed osteopenia 
but no acute abnormality.  The examiner interpreted the X-
rays as merely showing age-related changes, and his diagnosis 
was consistent with that interpretation.  There is no showing 
of pathology associated with the right hip that would render 
applicable diagnostic codes 5254 or 5255.  

The Board therefore concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
service-connected right hip disability.  It follows that the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
at 54-58.  


ORDER

An increased evaluation for lumbar spine disability is 
denied.  

An increased evaluation for traumatic arthritis of the left 
knee is denied.  

An increased evaluation for residuals of internal derangement 
of the left knee is denied.  

An increased evaluation for right hip disability is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

